DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The references listed on the IDS filed 8/14/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 6-7, 9, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petzold et al. (US 20180326958).

Claim 1.
Petzold teaches method for operating a braking force generator for a motor vehicle including a hydraulic braking system (Petzold – Abstract; [0008] – [00012] describes a brake device with a hydraulically acting booster stage for a vehicle), the method comprising the following steps: 

in a first working mode of the brake force generator, building up, by the braking force generator, a breaking force independently (Petzold – Fig. 4 and [0057] – [0058] teaches operation of the booster stage in an autonomous actuation mode to provide pressure),

in a second working mode of the brake force generator, building up, by the braking force generator, the braking force to assist a driver of the motor vehicle (Petzold – Fig. 5 and [0059] – [0061] teaches operation of the booster stage in a manual actuation mode to provide pressure);

and adapting a strategy for operating the braking force generator depending on a driving situation (Petzold – See above.  The operation of the booster is changed depending on whether the brakes are operated autonomously or manually).

Claim 2.
Petzold teaches the method recited in claim 1, wherein a parameterization of an operating function is modified upon adapting the strategy for operating the breaking force generator (Petzold – Fig. 4 and 5, [0057]-[0062] teaches changes in the operation of the motor-pump unit 11 which provides pressure to the pressure medium. As the motor-pump unit is controlled by an electronic control unit, its operation will necessarily be a parameterized function, and this function will change depending on whether the car is driving manually or autonomously).

Claim 3.
Petzold teaches the method recited in claim 1, wherein at least one value of a parameter of a parameterization of an operating function is adapted in accordance with the driving situation (Petzold – [0057]-[0062] teaches where the operating values, i.e. parameters, of the booster are changed when the vehicle mode transitions between autonomous and manual operation.  For example, in the autonomous mode, the motor pump unit 11 pumps the pressure medium at high pressure in to the pressure space 10 in an electronically controlled manner.  In the manual mode, the motor pump 10 is controlled based on the braking demand which is sensed by a sensor device 8.  Thus, at least one parameter used to control the pump is changed, i.e. adapted, based on accordance with the driving situation)

Claim 6.
Petzold teaches the method as recited in claim 1, wherein a driving mode of the motor vehicle is taken into consideration as the driving situation, consideration being given to whether, in the driving situation, the motor vehicle is being driven by the driver or whether the motor vehicle is driving automatically (Petzold – Fig. 4 and 5, [0057]-[0062] teaches the booster stage operation changing depending on whether the car is being driven manually or autonomously).

Claim 7.
Petzold teaches the method as recited in Claim 1, wherein a working mode of the braking force generator is taken into consideration as the driving situation, consideration being given to whether, in the driving situation, the braking force generator is generating braking force independently or is generating braking force to assist the driver (Petzold – Fig. 4 and 5, [0057]-[0062] teaches the booster stage operation changing depending on whether the car is being driven manually or autonomously. In manual driving mode, the booster stage is providing assistance to the driver, while in autonomous mode, it is generating braking force independently).

Claim 9.
Petzold teaches the method as recited in claim 1, wherein at least a first parameterization and a second parameterization of an operating function of the braking force generator are provided, and at least a first driving situation and a second driving situation are defined, the first parameterization being selected upon detection of the first driving situation, and the second parameterization being selected upon detection of the second driving situation (Petzold – Fig. 4 and 5, [0057]-[0062] teaches the booster stage operation changing depending on whether the car is being driven autonomously or manually. The operation of the booster stage to generate braking force independently or in assistance of the driver require two separate parameterizations of the operating function of the booster. Autonomous and manual driving serve, for example, as the first and second driving situations, respectively, and while the parameterizations necessary for the brake booster to generate braking power independently and to assist the driver server as the first and second parameterizations, respectively. In the case of the first driving situation, autonomous driving, the first parameterization will be selected. In the case of second driving situation, manual driving, the second parameterization will be chosen). 

Claim 13.
The claim is directed toward an apparatus for a motor vehicle including a hydraulic braking system, the apparatus to perform the steps of the method of claim 1.  The cited portions of Petzold used in the rejection of claim 1 teaches where the method is performed on an apparatus as claimed in claim 13.  Therefore, claim 13 is rejected under the same rationales used in the rejection of claim 1.

Claim 14.

The claim is directed toward a computer-readable storage medium on which is stored a computer program for operating a braking force generator for a motor vehicle including a hydraulic braking system, the computer program, when executed by a computer, causing the computer to perform the steps of claim 1.
                Petzold teaches where the pump is “electronically controlled”, i.e. by using a computer program.  Therefore, claim 14, comprising the same method steps of claim 1, is rejected under the same rationales used in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Petzold et al. (US 20180326958).

Petzold does not explicitly teach the method recited in claim 1, wherein at least one value of a parameter of a parameterization of an operating function is selected from a stored data set or wherein at least one value of a parameter of a parameterization of an operating function is calculated.
	Petzold – [0058] teaches where the motor pump 11 pumps the pressure medium at high pressure in to the pressure space 10 in an electronically controlled manner.  Since the control of the pump is electronically controlled, at least one parameter for operating the pump has to be determined.  However, it does not explicitly teach where the value is selected from a stored data set or calculated.
	However, one of ordinary skill in the art at the time of Applicant’s filing would have known that, in a control system wherein an actuator, such as the pump in Petzold, is controlled, either stored values or mathematical relationships would have to be used, even if the stored values are binary (i.e. on/off).  Since either of these would have to be used, it would have been obvious to one of ordinary skill in the art for the system in Petzold to use either for the predictable purpose of controlling the pump.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Petzold et al. (US 20180326958) in view of Hu et al. (US 20220089170 A1). 

Petzold does not explicitly teach the method as recited in claim 1, wherein information regarding the driving situation is transferred via a normal bus system.

Hu teaches wherein information regarding the driving situation is transferred via a normal bus system (Hu – [0018] “In some embodiments, the at least one processor may… acquire data from a control bus in the vehicle… the at least one processor may… determine… whether the vehicle is operating in an autonomous mode based on the acquired data from the control bus.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for operating the braking force generator to receive information via a data bus, as this is a common means of transferring information within a motor vehicle.
	
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Regarding claims 10-12, the prior art of record does not teach, or fairly suggest, wherein the strategy for operating the braking for generator is a strategy for fault detection of the braking force generator, a parameterization of a fault detection function being modified upon adaptation of the strategy for fault detection, a parameterization of a fault detection function determined in such a way that a fault detection function that is maximally robust is achieved, a first parameterization and a second parameterization of the fault detection function of the braking force generator are provided, a first monitoring threshold for detecting a fault without consideration of a pedal force of the driver being defined in the context of the first parameterization, and a second monitoring threshold for detecting a fault with consideration of a specific pedal force of the driver being defined in the context of the second parameterization.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JACOB KENT BESTEMAN-STREET whose telephone number is (571)272-2501. The examiner can normally be reached M-TH 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB KENT BESTEMAN-STREET/
Examiner, Art Unit 4164

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661